Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory action.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on March 5, 2021 has been entered.




Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed March 5, 2021 with respect to claims 1, 3 and 5-9 have been fully considered and are persuasive.  The rejections of claims 1, 3 and 5-9 has been withdrawn. 
Applicant argues the combination of the previously cited prior art fail to teach the sequence of steps claimed to determine SINR in a destination node according to the interference power value between each BSS that uses the same channel.  Applicant further argues that the combined prior art also fails to teach all the limitations of the amended independent claims as they are currently presented.  In light of Applicant arguments and recent amendments, an additional prior art search has been performed.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "sum of" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For clarity sake, “sum of” should be changed to “a sum of.”

Claim 9 recites the limitation "sum of" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For clarity sake, “sum of” should be changed to “a sum of.”

Claim 1 recites the limitation "the access control” in the last 3 lines.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 3 and 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitation 9 claim limitation “control part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Applicant does not appear to provide a description of structural support for the 

claimed “control part.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 

112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3 and 5-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

Regarding claim 1 and 9, Applicant is claiming “control part,” which is not described in the specification.
	Dependent claims 3 and 5-7 depend on claim 1, therefore, the dependent claims are rejected as well.

Allowable Subject Matter
Claims 1, 3 and 5-9 are contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to teach the particular limitation in combination with all the other
limitations of the claim w/r to claim 1, 8 and 9, determine clear channel/CCA threshold value according to an interference power value, where the interference power value is sum of received power beacons between each basic service set/BSS, which uses the same channel as observed in the transmitting station. 
	The dependent claims depend on the independent claims, therefore, the dependent claims are allowed as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the   Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
July 12, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467